                           1   Mark A. Romeo, Bar No. 173007
                               mromeo@littler.com
                           2   Derek S. Hecht, Bar No. 273039
                               dhecht@littler.com
                           3   LITTLER MENDELSON P.C.
                               18565 Jamboree Road
                           4   Suite 800
                               Irvine, California 92612
                           5   Telephone: 949.705.3000
                               Fax No.:      949.724.1201
                           6
                               Attorneys for Plaintiff
                           7   R. R. DONNELLEY & SONS COMPANY
                           8
                                                      UNITED STATES DISTRICT COURT
                           9
                                                     EASTERN DISTRICT OF CALIFORNIA
                          10

                          11
                               R. R. DONNELLEY & SONS                          Case No. 2:21-cv-00753-JAM-AC
                          12   COMPANY, a Delaware corporation,
                                                                               ORDER GRANTING PLAINTIFF’S
                          13                    Plaintiff,                     REQUEST TO SEAL PORTIONS
                                                                               OF ITS COMPLAINT AND
                          14         v.                                        MOTION FOR TEMPORARY
                                                                               RESTRAINING ORDER
                          15   JOHN PAPPAS, III, an individual, and
                               DOES 1-10,                                      ASSIGNED FOR ALL PURPOSES
                          16                                                   TO JUDGE
                                                Defendants.
                          17

                          18         The Court, having reviewed Plaintiff R. R. DONELLEY & SOS
                          19   COMPANY’s (“RRD”) Request to Seal Portions of Its Complaint and Motion for
                          20   Temporary Restraining Order (the “Request”), all supporting and opposition papers
                          21   submitted in connection with the Request, and all papers and pleadings on file in this
                          22   matter, and good cause appearing therefore,
                          23         IT IS ORDERED that RRD’s Request is GRANTED.
                          24         IT IS FURTHER ORDERED the following portions of RRD’s Complaint and
                          25   Motion for Temporary Restraining Order be sealed:
                          26              1. The following Portions of the Complaint: pg. 4 lines 26-27; pg. 5 lines
                          27                 4-6; pg. 5 lines 9-11; pg. 13 line 23 and 27; pg. 14 line 1; pg. 14 lines 8-
                          28                 9; pg. 14 lines 13-20; pg. 14 line 25; pg. 14 lines 27-28; pg. 15 line 1;
LITTLER MENDELSON P.C.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000
                                                     ORDER GRANTING PLAINTIFF’S REQUEST TO SEAL
                           1             pg. 15 line 13; pg. 15 line 17; pg. 15 lines 19-22; pg. 15 line 27; pg. 16
                           2             line 1; pg. 16 line 3; pg. 16 line 6; portions of Exhibits 5-7; entire Exhibit
                           3             8; and portions of Exhibits 9-11.
                           4          2. The following portions of the Motion for Temporary Restraining Order:
                           5                a. Memorandum of Points and Authorities: pg. 2 lines 23-25; pg. 3
                           6                    line 1; pg. 6 lines 10-11; pg. 7 line 3; pg. 7 line 8; pg. 7 lines 27-
                           7                    28; pg. 8 line1; pg. 8 lines 3-10; pg. 8 line 15; pg. 8 line 17; pg. 8
                           8                    line 18; pg. 8 line 19; pg. 8 footnote 1; pg. 9 line 6; pg. 9 lines 12-
                           9                    13; pg. 9 line 15; pg. 9 line 19; pg. 9 line 22; pg. 11 lines 26-27;
                          10                b. Declaration of Shane D. Shook, Ph.D.: Entire Exhibit 3;
                          11                c. Declaration of Craig Roberton: pg. 4 lines 14-16; pg. 4 lines 19-
                          12                    20; pg. 4 line 28; pg. 5; lines 1-5; pg. 5 lines 19-20; pg. 5 lines
                          13                    24-26; pg. 6 lines 4-5; pg. 6 lines 10-15; pg. 6 lines 20-21; pg. 7
                          14                    lines 3-4; pg. 8 lines 3-4; pg. 9 line 9; pg. 9 line 14; pg. 9 lines
                          15                    17-19; pg. 9 line 21; pg. 9 lines 23-24; pg. 9 lines 27-28; pg. 10
                          16                    lines 1-5; pg. 10 lines 8-9; pg. 10 lines 14-15; pg. 10 lines 20-21;
                          17                    pg. 11 lines 12-13; pg. 11 lines 17-18; pg. 11 lines 26-27; pg. 12
                          18                    lines 2-9; pg. 12 lines 13-17; pg. 13 lines 4-6; pg. 13 line 10; pg.
                          19                    13 lines 14-15; pg. 13 line 19; pg. 13 line 22; pg. 13 line 24; pg.
                          20                    13 line 26; entire Exhibits 1 and 2; and portions of Exhibits 3-10.
                          21   IT IS SO ORDERED.
                          22

                          23

                          24
                               DATED: April 27, 2021           /s/ John A. Mendez
                                                               THE HONORABLE JOHN A. MENDEZ
                          25
                                                               UNITED STATES DISTRICT COURT JUDGE
                          26

                          27

                          28
LITTLER MENDELSON P.C.
      Attorneys at Law
    18565 Jamboree Road
                                                                        2
           Suite 800
      Irvine, CA 92612
        949.705.3000                             ORDER GRANTING PLAINTIFF’S REQUEST TO SEAL
